DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 4/18/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of 1/19/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: JPH722020U hereinafter '020 and Ichihara (IDS: JP07-000655) are the closest prior art of record. JPH722020U discloses an engine with a cylinder block and a cooling water passage. Ichihara discloses an oil cooler with multiple cores. However, JPH722020U, nor Ichihara disclose, “cooling water inflow port provided in a lower portion of one end portion of the accommodation space and guiding water to the accommodation space; a cooling water outflow port provided in an upper portion of the accommodation space; and a cooling water inflow passage having an inclined portion inclined downwardly guiding water towards under the oil cooler and connecting to the cooling water inflow port,” as disclosed in claim 1. Claims 2-7 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747